Citation Nr: 1521537	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  13-15 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hepatitis c.

2.  Entitlement to service connection for tinnitus.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for residuals of a left leg fracture.

4.  Entitlement to service connection for a left hip disorder, to include as secondary to residuals of a left leg fracture.


REPRESENTATION

Appellant represented by:	Jeff Blankenship, Attorney at Law




ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to January 1978.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.


FINDINGS OF FACT

 1.  A July 1980 Board decision denied the Veteran's claim of entitlement to service connection for a left leg disorder. 
 
2.  New evidence associated with the claims file since the July 1980 Board decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of service connection for residuals of a left leg fracture, and raises a reasonable possibility of substantiating the claim.

3.  Based on the Veteran's exposure to military noise while on active duty, tinnitus cannot be reasonably disassociated from the Veteran's active military service.


CONCLUSIONS OF LAW

1.  The Board's July 1980 decision, which denied the Veteran's claim of entitlement to service connection for a left leg disorder, is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2014). 
 
2.  As the evidence received since the Board's July 1980 denial is new and material, the criteria for reopening the Veteran's claim of entitlement to service connection for residuals of a left leg fracture have been met. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  The criteria for establishing service connection for tinnitus have been met.  38 U.S.C.A. §§ 1131 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from deciding to reopen the Veteran's claim seeking entitlement to service connection for residuals of a left leg fracture.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  This is so because the Board is taking action favorable to the Veteran by reopening the issue on appeal.  Moreover, the Board is granting the Veteran's claim seeking entitlement to service connection for tinnitus.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

I.  Claim to Reopen

Unappealed decisions of the Board are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7104.  "New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  
In its July 1980 decision, the Board denied the Veteran's claim seeking entitlement to service connection for a left leg disorder.  Specifically, the Board noted that the Veteran had sustained a fracture to his left leg at the age of 14.  The Board also noted that the Veteran's pre-service injury had resulted in a one inch shortening of his left lower extremity.  After reviewing the record, the Board concluded that the relevant medical evidence failed to demonstrate a chronic increase in the underlying pathology of the Veteran's preexisting left leg disorder during his period of active military service.  The July 1980 Board decision is final based on the evidence then of record.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100 (2014).

In April 2010, the Veteran sought to reopen the claim of entitlement to service connection for residuals of a left leg fracture.  In its January 2011 rating decision, the RO reopened the Veteran's claim after determining that new and material evidence had been submitted.  However, the RO continued to deny the Veteran's claim on the merits because the evidence of record failed to demonstrate that his preexisting left leg disorder was aggravated beyond its normal progression by his active military service.  Regardless of the RO's actions, the Board must still determine whether new and material evidence has been submitted.  

Evidence of record at the time the July 1980 Board decision was issued included the Veteran's service treatment records and a November 1977 Report of Medical Board which found the Veteran unfit for continued service because he had a preexisting "leg length inequality" condition which was aggravated by his military service.  Evidence received since the July 1980 Board decision includes private medical records and statements by the Veteran and his representative in support of the claims on appeal.  

All of the evidence received since the prior Board decision is "new" in that it was not of record when the Board issued its July 1980 decision.  This evidence is also "material," as it constitutes evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  In particular, the Veteran's private medical provide diagnoses of left leg length discrepancy, status post left tibial fracture with vascular insufficiency remote, and endstage osteoarthritis of the left hip.  These records also indicate that the Veteran underwent a total left hip arthroplasty in August 2010.  These current findings, along with the November 1977 Report of Medical Board determination that the Veteran was unfit for duty by virtue of a condition which preexisted service and which was aggravated by service, demonstrate the possibility that the Veteran's preexisting left leg disorder was permanently aggravated beyond its normal progression by his active military service.  When presumed credible, such evidence and information raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for residuals of a left leg fracture based on aggravation of a preexisting condition.  Shade v. Shinseki, 24 Vet. App. 110 (2010) (finding a standard that would require reopening if the newly submitted evidence along with the other evidence of record, combined with VA assistance raised a reasonable possibility of substantiating the claim); Justus v. Principi, 3 Vet. App. 510 (1992).  Accordingly, the claim of entitlement to service connection for residuals of a left leg fracture is reopened.  

II.  Service Connection

The Veteran is seeking entitlement to service connection for tinnitus, which he attributes to acoustic trauma coincident to his active military service, including in-service exposure to loud gunfire while performing his duties as a rifleman.
 
Service connection may be established for disability resulting from personal injury or disease incurred in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of entitlement to service connection, there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between the in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253   (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

As an initial matter, the Veteran's service treatment records are completely silent for any complaints, treatment, or a diagnosis of tinnitus.  However, his separation from military service, Form DD214, shows that he was a rifleman in the United States Marine Corps and that he received a rifle marksman badge.  Moreover, a treatment record from January 1977 indicates that he was screened and fitted for medium earplugs based on his military occupational specialty.  Thus, the Board finds that the Veteran was likely exposed to loud military noise while on active duty.  

The Veteran's post-service VA and private treatment records are also silent regarding any formal diagnosis of tinnitus.  The only mention of tinnitus in the record is from a January 2011 VA treatment report which noted that the Veteran had "intermittent tinnitus bilaterally."  

Nevertheless, the Veteran has submitted statements indicating that his tinnitus began during his active military service when he was exposed to loud noise from excessive gunfire and explosions related to his position as a rifleman in the United States Marine Corps.  The Veteran has also indicated that he continues to experience "constant nagging noise all hours of the day" in both ears and that his symptoms have been ongoing since he was discharged from active military service.  Such statements are competent evidence regarding the Veteran's in-service noise exposure and the observable symptoms that he experienced ever since military service.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Charles v. Principi, 16 Vet. App. 370, 374 (2002).  The Board finds that the Veteran's statements regarding his tinnitus to be both competent and credible evidence.  Caluza v. Brown, 7 Vet. App. 498, 505 (1995).   

Affording the Veteran the benefit of the doubt, service connection for tinnitus is warranted.  See 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

New and material evidence having been submitted, the claim for service connection for residuals of a left leg fracture is reopened, and to that extent only, the appeal is granted.  

Service connection for tinnitus is granted.


REMAND

Review of the claims file reveals that VA has a further duty to assist the Veteran in developing evidence pertinent to his claims herein.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

A.  Hepatitis C

The Veteran is seeking entitlement to service connection for hepatitis c.  He claims that he contracted hepatitis c while on active duty after giving blood on numerous occasions during service under "less-than-sanitary" conditions.  Alternatively, he contends that he contracted hepatitis c after receiving immunizations through air gun injectors or after getting a tattoo while on active duty.

A review of the Veteran's post-service medical records indicates that he currently has hepatitis c.  Given the Veteran's report that he contracted hepatitis c while on active duty, the Veteran must be afforded an appropriate examination to determine whether his current hepatitis c is related to his active military service.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Additionally, the RO, with the assistance of the Veteran, must also attempt to obtain his updated medical records related to his treatment for hepatitis c.


B.  Residuals of a Left Leg Fracture

The Veteran is seeking entitlement to service connection for residuals of a preexisting left leg fracture, which he contends was aggravated by his active military service.  

A review of the Veteran's service treatment records reveals that he was released from active duty after a November 1977 Report of Medical Board found him unfit for continued military service.  Specifically, the Medical Examination Board (MEB) indicated that the Veteran had a "leg length inequality" condition when he entered military service but that "because of [his] desire to remain in the military, it was decided to try a shoelift for which he was fitted."  The MEB also indicated that "following correction of his leg length with shoelifts, he still persisted to have . . . problems and continued to have inability to run or jog."  Accordingly, the MEB deemed that the Veteran was unfit for continued duty by virtue of a condition which existed prior to entry into military service and which was aggravated therein.

The Veteran's post-service private treatment records indicate that he was involved in an accident in 1972 which resulted in a compound fracture of his left tibia.  These records also noted that the Veteran's left tibia fracture eventually healed after bone grafts and vascular reconstruction but that his left leg was an inch shorter than his right leg.  The Veteran was diagnosed with a leg length discrepancy and status post tibial fracture with vascular insufficiency remote.

Under these circumstances, the RO must schedule the Veteran for the appropriate examination to determine whether any previously or currently diagnosed residuals of a preexisting left leg fracture were permanently aggravated beyond their normal progression as a result of the Veteran's active military service.  See Barr, 21 Vet. App. at 312; McLendon, 20 Vet. App. at 83-86.  Additionally, the RO, with the assistance of the Veteran, must also attempt to obtain his updated medical records related to his treatment for residuals of a preexisting left leg fracture.



C.  Left Hip Disorder

The Veteran is seeking entitlement to service connection for a left hip disorder, which he contends is related to his military service or to his residuals of a left leg fracture. 

As previously stated, a November 1977 Report of Medical Board determined that the Veteran was unfit for continued service because he had a preexisting "leg length inequality" condition, which resulted from a 1972 left tibia fracture, and was aggravated by his military service.  

His post-service medical records reveal a history of left hip pain.  His records also indicate that he was diagnosed with endstage osteoarthritis of the left hip in July 2007 and that he underwent a total left hip arthroplasty in August 2010.

Based on the foregoing, the RO must schedule the Veteran for the appropriate examination to determine if any current left hip disorder, including degenerative arthritis of the left hip, is related to his military service or to any previously or currently diagnosed residuals of a left leg fracture.  See Barr, 21 Vet. App. at 312; McLendon, 20 Vet. App. at 83-86.  Additionally, the RO, with the assistance of the Veteran, must also attempt to obtain his updated medical records related to his treatment for a left hip disorder.   

Accordingly, the case is remanded for the following actions:

1. The RO must contact the Veteran and afford him the opportunity to identify or submit any additional evidence from VA and non-VA medical providers who have treated him for his hepatitis c, residuals of left leg fracture, and left hip disorder.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  

All attempts to secure this evidence must be documented in the claims file by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If, after making reasonable efforts to obtain these records, the RO is unable to secure the same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond. 

2.  Thereafter, the Veteran must be afforded an appropriate examination to determine the relationship between the Veteran's diagnosed hepatitis c and his military service.  The claims file and all electronic records must be made available to the examiner for review, and the examiner must indicate that these records were reviewed.      

Based on the clinical examination of the Veteran, a review of the evidence of record, and with consideration of the Veteran's statements regarding potential in-service exposures to hepatitic c, the examiner must provide a medical opinion addressing whether the Veteran's hepatitis c is related to his active military service.  In providing this opinion, the examiner must specifically take into account the Veteran's statements that he gave blood on numerous occasions during service under "less-than-sanitary" conditions, that he received immunizations through air gun injectors during service, and that the only tattoos he has ever received were obtained during his active duty service.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  In addition, the Veteran must be afforded an appropriate examination to determine whether any previously or currently diagnosed residuals of a preexisting left leg fracture were permanently aggravated beyond their normal progression by his active military service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.

Following the clinical evaluation, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to the whether any currently or previously diagnosed residuals of a preexisting left leg fracture permanently worsened beyond their normal progression during active military service.  If the examiner finds that any previously or currently diagnosed residuals of a left leg fracture increased in severity beyond their normal progression during active military service, the examiner must state upon what factual evidence in the record this finding was made.  If the examiner finds that any previously or currently diagnosed residuals of a left leg fracture did not increase in severity beyond their normal progression during active military service, the examiner must state upon what factual evidence, or lack thereof, in the record this finding was made.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

4.  Finally, the Veteran must be afforded an appropriate examination to determine whether his current left hip disorder, diagnosed as left hip osteoarthritis, is related to his military service or to any residuals of his preexisting left leg fracture.  The claims file and all electronic records must be made available to the examiner for review, and the examiner must indicate that these records were reviewed.      

Based on the clinical examination of the Veteran, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide a medical opinion addressing whether any previously or currently diagnosed left hip disorder, including left hip osteoarthritis, was caused or aggravated by his military service or by any previously or currently diagnosed residuals of a preexisting left leg fracture.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

5.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address and not returned as undeliverable.

6.  The RO must review the examination reports to ensure complete compliance with the directives of this remand.  If a report is deficient in any manner, corrective procedures must be implemented.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

7.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the remaining claims on appeal must be adjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


